Case 18-06031-TLM            Doc 23      Filed 08/26/19 Entered 08/26/19 13:20:55    Desc Main
                                        Document      Page 1 of 3


David M. Fogg (ISBN 7610)
ELC Legal Services, LLC
3142 W. Belltower Drive
Meridian, Idaho 83646
Telephone: (208) 813-9220
Fax: (208) 813-9222
David@ELCLegal.com

Nate Peterson, Esq. (ISBN 8529)
Nate Peterson Law PLLC
355 West Myrtle Street, Suite 100
PO Box 937
Boise, Idaho 83701-0937
Telephone: (208) 345-1388
Fax: (208) 424-3100 Fax
natepetersonesq@gmail.com

Attorneys for ELC Creditors

                             UNITED STATES BANKRUPTCY COURT

                                          DISTRICT OF IDAHO
In Re:
RONALD WADE JAQUES                                           Case No. 18-01092-TLM
                 Debtor.



T STREET LLC, DOHENY LLC,
                                                             NOTICE OF DEPOSITION DUCES
TRESTLES LLC, OAKLANDS                                       TECUM OF RONALD WADE
LLC, EJC LLC, EUDA                                           JAQUES
LLC, TAMMARA HERON,
trustee of the Heron Family Trust,
and SILVER FOX MANAGEMENT
LLC,
                   Plaintiffs,

vs.                                                          Adv. No. 18-06031-TLM

RONALD WADE JAQUES, an
individual, and JANE AND JOHN
DOES 1-10,

                       Defendant.



Notice of Deposition Duces Tecum of Ronald Wade Jaques - 1
Case 18-06031-TLM            Doc 23      Filed 08/26/19 Entered 08/26/19 13:20:55          Desc Main
                                        Document      Page 2 of 3


        TO: DEBTOR AND HIS COUNSEL OF RECORD:


        PLEASE TAKE NOTICE that Plaintiff ELC Creditors will take the testimony, on oral

examination, of Ronald Wade Jaques ("Defendant") before an officer qualified to administer oaths,

on September 13th at 9:30 o'clock a.m., and thereafter from day to day until completed, at the law

firm of ELC Legal Services, LLC located at 3142 W. Belltower Dr., Meridian, Idaho before a court

reporter and notary public, or other officer duly authorized to administer oaths.

        Said person is to be familiar with and be able to testify in full compliance with the rule

with regard to the following subject:

        All of the allegations set forth in Plaintiff's Amended Complaint dated November 20th,

2018.

        FURTHER said witness will be required to provide and to produee at said deposition the

following Documents:

        1.       Any and all correspondence and documents used to obtain loans

        2.       Any and all login information, such as usernames and passwords, for AppFolio


        Dated this 26th day of August, 2019.


                                                             /s/ David M. Fogg
                                                             Attorneys for ELC Creditors




Notice of Deposition Duces Tecum of Ronald Wade Jaques - 2
Case 18-06031-TLM            Doc 23      Filed 08/26/19 Entered 08/26/19 13:20:55   Desc Main
                                        Document      Page 3 of 3


                                     CERTIFICATE OF SERVICE


     I hereby certify that on the 26th day of August, 2019, I served a copy of the foregoing
CM/ECF Registered Participants as reflected on the Notice of Electronic Filing.




                                                             David M. Fogg /s/
                                                             David M. Fogg




Notice of Deposition Duces Tecum of Ronald Wade Jaques - 3
